 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 1 of 19 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

Danny DeJesus,

           Plaintiff,                         Case No.: 8:21-cv-2147
 v.

National Credit Adjusters, LLC, and
Lee Tyler Rempel,                                    JURY TRIAL DEMANDED

           Defendants.


                   COMPLAINT AND DEMAND FOR JURY TRIAL

      COMES NOW the Plaintiff, Danny DeJesus (“Mr. DeJesus”), by and

through his attorneys, Seraph Legal, P.A., and complains of the Defendants,

National Credit Adjusters, LLC (“NCA”) and Lee Tyler Rempel (“Rempel”)

(jointly “Defendants”), stating as follows:


                           PRELIMINARY STATEMENT

      1.        This is an action brought by Mr. DeJesus against the Defendants for

violations of the Florida Civil Remedies for Criminal Practices Act, Florida Statute

§ 772.101, et. seq. (“CRCPA”), the Florida Consumer Collection Practices Act,

Florida Statute § 559.55, et. seq. (“FCCPA”) and the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et. seq. (“FDCPA”).




                                      Page 1 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 2 of 19 PageID 2




                          JURISDICTION AND VENUE

      2.     Subject matter jurisdiction for Plaintiff’s FDCPA claims arises under

the FDCPA, 15 U.S.C. § 1692k(d), and 28 U.S.C. § 1331, as the FDCPA is a federal

statute.

      3.     This Court has supplemental jurisdiction for Plaintiff’s CRCPA and

FCCPA claims under 28 U.S.C. § 1367.

      4.     The Defendants are subject to the jurisdiction of this Court pursuant

to Section 48.193, Florida Statutes and Fed. R. Civ. P. 4(k).

      5.     Venue is proper in the Middle District of Florida pursuant to 28 U.S.C.

§1391(b)(2), because the acts complained of were committed and / or caused by

the Defendants within the Middle District of Florida

                               PARTIES – Mr. DeJesus

      6.     Mr. DeJesus is a natural person who at all times relevant has resided

in Tampa, Hillsborough County, Florida.

      7.     Mr. DeJesus is a Consumer as defined by 15 U.S.C. § 1692a(3) and

Florida Statute § 559.55(8).

                                  PARTIES – NCA

      8.     NCA is a Kansas limited liability company with a principal business

address of 327 W 4th Street, Hutchinson, KS 67501.




                                     Page 2 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 3 of 19 PageID 3




         9.    NCA is registered to conduct business in the State of Florida, where

its registered agent is Corporation Service Company, 1201 Hays St., Tallahassee,

FL 32301.

                                  Parties-- Rempel

         10.   Rempel is the CEO and manager of NCA.

         11.   In his capacity as manager, Rempel is the individual responsible for

the determination of, and implementation of, NCA’s policies and procedures.

         12.   Rempel also participates directly in the day-to-day operations of

NCA, including the collection of consumer debts and the purchase of consumer

debts.

         13.   Upon information and belief, Rempel resides at 23 Prairie Dunes Dr.,

Hutchinson, KS 67502.

         14.   The Defendants are “debt collectors” within the meaning of the

FDCPA, 15 U.S.C. § 1692a(6), and the FCCPA, Fla. Stat. § 559.55(7), in that the

Defendants use an instrumentality of commerce, including the U.S. mail and / or

telephone, interstate and within the state of Florida, for their business, the

principal purpose of which is the collection of debts, and / or they regularly

collect or attempt to collect, directly or indirectly, debts owed or due or asserted

to be owed or due another.




                                     Page 3 of 20
    Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 4 of 19 PageID 4




            15.     NCA is licensed to collect consumer debts in the State of Florida, as a

    Consumer Collection Agency (“CCA”).

                                        FACTUAL ALLEGATIONS

                               Rise Makes Illegal Loan to Mr. DeJesus

           16.      In or around July 2019, Mr. DeJesus obtained an installment loan (the

“Rise Loan”) from the online lender Elevate Credit, Inc., doing business as Rise

Credit (“Rise”).

           17.      The Rise Loan had a stated principal of $4,000.

           18.      The Rise Loan was, purportedly, funded through FinWise, a small,

single-branch bank in Murray, Utah (the “Debt”).1

           19.      Mr. DeJesus used the proceeds of the loan for household expenses.

           20.      The Rise Loan arose from the purchase of goods and services which

were primarily for family, personal, or household purposes, specifically charges

for consumer goods and services, and therefore meets the definition of Debt under

the FDCPA, 15 U.S.C. § 1692a(5) and the FCCPA, Florida Statute § 559.55(6).

           21.      Florida Statute § 687.071(2) renders loans made with annual interest

rates greater than 25% a second-degree misdemeanor.

           22.      Florida Statute § 687.071(3) renders loans made with annual interest

rates greater than 45% a third-degree felony.


1
    The bank has a small office in Sandy, UT and Garden City, NY, but has no retail branches at these locations.

                                                     Page 4 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 5 of 19 PageID 5




      23.     Florida Statute § 687.071(7) renders any loan in violation of Florida

Statute § 687.701, and any debt stemming from such extension of credit, void and

unenforceable.

      24.     The annual interest rate on the Rise Loan exceeded 115% annually.

      25.     The loan made by Rise to Mr. DeJesus was thus void ab initio. See

Stubblefield v. Dunlap, 148 Fla. 401, 4 So.2d 519 (1941); Pushee v. Johnson, 123 Fla.

305, 166 So. 847 (1936); River Hills, Inc. v. Edwards, 190 So.2d 415 (Fla. 2d DCA 1966).

Richter Jewelry Co. v. Schweinert, 169 So. 750, 758-59 (Fla. 1935) (criminally usurious

loans are “void as against the public policy of the state as established by its

Legislature.”)

      26.     The Rise loan is therefore an “unlawful debt” per Florida Statute §

772.102(2).

      27.     Florida law prohibits any recovery of the principal on such loans.

Rollins v. Odom, 519 So. 2d 652, 656 (Fla. Dist. Ct. App. 1988).

                  Rise Engages in Rent-a-Bank Scheme with FinWise

      28.     Rise is a Fort Worth, Texas-based “FinTech” business which makes

loans to consumers at interest rates illegal in the vast majority of states, including

Florida.

      29.     One of the founders of Rise was Ken Rees (“Rees”) who was, until his

resignation in July 2019, also its CEO.


                                      Page 5 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 6 of 19 PageID 6




      30.      Rees was previously the CEO of Think Finance, LLC (“Think

Finance”), which made consumer loans at triple-digit interest rates.

      31.      Initially, Think Finance “partnered” with the First Bank of Delaware

to launder its loans to create the appearance they were issued by a state-chartered

bank, to avoid state usury laws.

      32.      In 2012, the First Bank of Delaware was later stripped of its bank

charter and fined $15 million.

      33.      Rees thereafter partnered with the Chippewa Cree Tribe of the Rocky

Boy’s Indian Reservation in Box Elder, Montana and began laundering its loans –

now re-branded “Plain Green Loans” – through the Tribe, claiming the Tribe’s

sovereign immunity prevented civil and criminal action from being taken against

it. Such agreements are often referred to as “rent-a-tribe” schemes.

      34.      Plain Green’s loans charged interest rates of up to 400% annually.

      35.      After lawsuits filed against Think Finance by the Consumer Financial

Protection Bureau, the Pennsylvania Attorney General, and others, relating to the

wildly-usurious interest rates being charged by Plain Green, Rees formed Elevate

Credit, Inc.



                               Rise’s Business Model




                                      Page 6 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 7 of 19 PageID 7




        36.   In an effort to avoid state usury laws, such as Florida’s, Rise has

“partnered” with FinWise, a single-branch bank chartered in Utah.

        37.   FinWise, as a bank, is not subject to state interest rate limits pursuant

to the National Bank Act

        38.   Further, Utah has no maximum legal interest rate enshrined in its

state law.

        39.   Rise “launders” its loans through FinWise, claiming that FinWise is

the true lending entity.

        40.   However, FinWise was not the true lender of Mr. DeJesus’ loan.

        41.   Indeed, FinWise had virtually nothing to do with the marketing,

underwriting, servicing, collection, and post-charge-off sale to defendant NCA.

        42.   Moreover, at no point was any of FinWise’s own capital actually at

risk.

        43.   FinWise is only paid a small portion for its role in Rise’s lending.

        44.   At all times relevant, Elevate EF SPV (“EF SPV”) a Cayman Islands

special purpose vehicle which operates for the financial benefit of Elevate Credit,

had purchased a 96% interest in the receivables for the loans, including principal

and interest due.

        45.   This 96% interest makes EF SPV the legal and equitable owner of the

receivables for the loans.


                                      Page 7 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 8 of 19 PageID 8




      46.    Elevate Credit is the primary beneficiary of EF SPV, and receives the

income generated from this 96% ownership interest.

      47.    Elevate Credit substantially controls and manages EF SPV and absorb

its losses, should any be incurred.

      48.    Elevate Credit is the entity whose capital is at risk if a particular

consumer loan goes bad.

      49.    FinWise contributes, at absolute maximum, 4% of the capital of any

consumer loan.

      50.    Thus, FinWise contributed $160 or less to fund Mr. DeJesus’ loan,

while Elevate Credit contributed $3,840 or more.

      51.    Elevate Credit provides credit protection to EF SPV against Rise loan

losses. This credit protection places the risk of losses on Elevate Credit.

      52.    Conversely, FinWise’s economic interests are protected due to its

agreement with Elevate Credit, which includes a stipulation that EF SPV maintain

cash collateral in a FinWise account to secure its obligations to purchase the Rise

loans supposed made “by” FinWise.

      53.    Elevate Credit, through ones of its subsidiaries, also acts as the

servicer for the Rise loans. Elevate Credit reconciles the accounts, posts payments

and other credits to the accounts, and provides periodic billing statements to

consumers.


                                      Page 8 of 20
 Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 9 of 19 PageID 9




      54.    As per Rise’s business model, once FinWise “made” the $4,000 loan

to Mr. DeJesus, the loan was immediately assigned to Rise.

      55.    Rise then proceeded to attempt to collect the loan – including the

usurious interest – from Mr. DeJesus.

      56.    However, Rise, a non-bank assignee of the Rise Loan, had no legal

ability to collect the assessed interest. See. Madden v. Midland Funding, LLC, 786

F.3d 246 (2d Cir. 2015).

      57.    Rise, not FinWise, is the true lender of Mr. DeJesus’ purported loan,

because it has the predominant economic interest in loans made to consumers like

Mr. DeJesus. See Fulford v. Marlette Funding, LLC, No. 17CV30376 and Fulford v.

Avant of Colorado, LLC, No. 17CV30377 (Colo. Dist. Ct. Denver County Aug. 13,

2018); see also, e.g., State Bank v. Strong, 651 F.3d 1241 (11th Cir. 2011); Easter v.

Am. W. Fin., 381 F.3d 948, 957 (9th Cir. 2004); CFPB v. CashCall, Inc., No. CV 15-

7522-JFW (RAOx), 2016 WL 4820635 (C.D. Cal. Aug. 31, 2016); Penn v. Think Fin.,

Inc., No. 14-cv-7139, 2016 WL 183289 (E.D. Pa. Jan. 14, 2016); Goleta Nat'l Bank v.

Lingerfelt, 211 F. Supp. 2d 711 (E.D. N.C. 2002); CashCall, Inc. v. Morrisey, No. 12-

1274, 2014 WL 2404300 (W. Va. May 30, 2014) (memorandum decision); Ubaldi v.

SLM Corp., 852 F. Supp. 2d 1190 (N.D. Cal. 2012); and Eul v. Transworld Sys., No.

15 C 7755, 2017 WL 1178537 (N.D. Ill. Mar. 30, 2017).




                                     Page 9 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 10 of 19 PageID 10




      58.    Any amount repaid on an illegal, usurious debt deemed void ab initio

by state law constitutes unjust enrichment, even if less than the original amount of

the loan. See, e.g., Williams et al. vs. Big Picture Loans, LLC, case 3:17-cv-461, E.D.

Virginia, July 20, 2021.

      59.    Rise has been sued in the past for collection of unlawful debt and its

use of FinWise in its “rent-a-bank” schemes. See District of Columbia vs. Elevate

Credit, Inc., case 1:2020cv01909, U.S.D.C., District of Columbia, July 2, 2020.

        NCA Attempts to Collect Usurious Rise Loan from Mr. DeJesus

      60.    Mr. DeJesus made at least $1,460 of payments on the Rise Loan after

obtaining the loan in July 2019.

      61.    By March 2020, Rise claimed Mr. DeJesus owed $5,112 - $1,112 more

than he originally borrowed several months earlier – despite already having made

at least $1, 406 of payments in the first 12 months of the loan.

      62.    Around March 2020, Rise sold the Rise Loan to NCA.

      63.    NCA, pursuant to 15 U.S.C. § 1692g, thereafter mailed Mr. DeJesus a

collection letter, seeking to collect the Rise Loan.

      64.    NCA also reported the purported “debt” to the major consumer credit

reporting agencies (“CRAs”), including Experian, monthly, beginning May 2020.

SEE PLAINTIFF’S EXHIBIT A.




                                     Page 10 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 11 of 19 PageID 11




      65.    Reporting a debt to a CRA is an attempt to collect the debt alleged

therein. See, e.g., Edeh v. Midland Credit Management, Inc., 748 F. Supp. 2d 1030 (D.

Minn. 2010) (“The Court has learned, through its work on countless FDCPA cases,

that threatening to report and reporting debts to CRAs is one of the most

commonly-used arrows in the debt collector's quiver.”)

      66.    NCA certified to the CRAs that the debt it was reporting as “in

collection,” with $5,112 past due, thereby indicating that the Rise Loan was a

legitimate, lawful debt.

      67.    NCA knew, or should have known, that it was collecting illegal debt

from Mr. DeJesus.

      68.    NCA is a large debt buyer with a number of experienced lawyers

advising it on consumer protection statutes.

      69.    Further, NCA has been subject to multiple actions by state regulatory

authorities over its attempts to collect on illegally-issued consumer loans.

      70.    For example, NCA was sued in July 2012 by the Arkansas State

Attorney General for collecting on payday loans issued to Arkansas consumers in

violation of Arkansas law. As part of settlement with the Attorney General, NCA

cancelled collection on $2.7 million in loans, and paid $200,000 to the State.

      71.    In November 2014, NCA was named as a co-defendant in a lawsuit

by the Pennsylvania Attorney General filed against several internet-based payday


                                    Page 11 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 12 of 19 PageID 12




loan lenders claiming affiliation with Native American tribes. The suit claims the

loans are illegal under Pennsylvania law and alleges NCA attempted to collect

many of these payday loans, despite knowledge such loans were illegal under

state law.

      72.    In January 2015, NCA settled with the New York City Department of

Consumer Affairs, in which it agreed to pay $962,800 in consumer restitution to

over 4,000 residents of New York City that it had collected payment from loans it

purchased from unauthorized payday loan lenders. It also paid a $350,000 fine and

was banned from collecting debt in New York City for six years.

      73.    Close to 100 other lawsuits have been filed against NCA for its

collection of consumer loans made under illegal terms.

      74.    NCA purchases a large amount of unlawful debt from lenders

including Rise, at a tiny fraction of face value, and then attempts to collect the full-

face value those debts from consumers like Mr. DeJesus.

      75.    Beyond this, NCA was in possession of the original loan agreement

documents creating the Debt.

      76.    On information and belief, the usurious interest rate was printed in

large, bold type on the Truth in Lending Act (“TILA”) disclosure.




                                      Page 12 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 13 of 19 PageID 13




      77.    Mr. DeJesus suffered severe emotional distress in being subjected to

illegal collection actions over a loan by NCA which he, pursuant to Florida law,

does not owe.

      78.    Mr. DeJesus’ credit reports and scores have been severely and

adversely negatively impacted from NCA’s false reporting that he legitimately

owes a debt in excess of $5,112 to NCA.

      79.    At all times relevant, Rempel, as CEO of NCA, instructed his agents

and employees to attempt to collect the Rise Loan from Mr. DeJesus.

      80.    At all times relevant, Rempel, as CEO of NCA, authorized the

purchase of bulk portfolios of debt from lenders including Rise, despite knowing

the loans had been made at triple-digit interest rates through dubious “rent-a-

bank” schemes.

      81.    Remple, in his capacity as CEO of NCA, was responsible for

implementing NCA’s aforementioned collection policies.

      82.    Remple, personally, is thus jointly and severally liable for the actions

of NCA and its agents taken pursuant to the policies he put in place and had

authority to control. See Fed. Trade Comm'n v. Primary Grp., Inc., No. 16-13532, at *3

n.2 (11th Cir. Sep. 29, 2017).

      83.    Mr. DeJesus has hired the aforementioned law firm to represent him

in this matter and has assigned his right to fees and costs to such firm.


                                     Page 13 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 14 of 19 PageID 14




                                COUNT I
                        VIOLATIONS OF THE FDCPA

      84.    Mr. DeJesus adopts and incorporates paragraphs 1 –83 as if fully

stated herein.

      85.    The Defendants violated 15 U.S.C. § 1692e and 1692e(10) when NCA

used misleading and deceptive means to attempt to collect a debt by attempting

to collect the Debt from Mr. DeJesus, a Florida resident, both in writing and via

credit reporting, claiming a Debt from an unlicensed, non-bank entity, Rise,

bearing annual interest exceeding 115%, was a legal, valid, and enforceable debt,

when the Rise Loan was null, void, and unenforceable under Florida law.

       86.   The Defendants violated 15 U.S.C. § 1692e(2)(a) when NCA made a

false representation about the character, amount and/or legal status of a debt by

attempting to collect from Mr. DeJesus, a Florida resident, both in writing and via

credit reporting, a Debt from an unlicensed, non-bank entity, Rise, bearing annual

interest exceeding 115%, was a legal, valid, and enforceable debt, when the Rise

Loan was null, void, and unenforceable under Florida law.

       87.   The Defendants violated 15 U.S.C. § 1692e(8) when NCA

communicated credit information which was false, and which NCA knew, or

should have known was false, to wit, that a Debt from an unlicensed, non-bank

entity, Rise, bearing annual interest exceeding 115%, was a legal, valid, and

enforceable debt, and that Mr. DeJesus thus actually owed the $5,112-plus balance,

                                   Page 14 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 15 of 19 PageID 15




when he did not owe it as it was null, void and unenforceable against him

pursuant to Florida law.

       88.   The Defendants violated 15 U.S.C. § 1692f(1) when NCA attempted

to collect an amount not authorized by contract or law – to wit, the entire

purported Rise Loan debt-- from Mr. DeJesus through written demands and credit

reporting, when the Rise Loan was null, void, and unenforceable under Florida

law.

       89.   The above stated violations were committed pursuant to policies put

in place by Rempel and subject to his day-to-day oversight.

       90.   Rempel is therefore jointly and severally liable with NCA. See Fed.

Trade Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).

       91.   The Defendants’ conduct renders them liable for the above-stated

violations of the FDCPA.

       WHEREFORE, Mr. DeJesus respectfully requests that this Honorable Court

enter judgment against NCA and Rempel, jointly and severally, for:

       a.    Statutory   damages   of   $1,000.00,    pursuant   to   15   U.S.C.   §

             1692k(a)(2)(A);

       b.    Actual damages, pursuant to 15 U.S.C. § 1692k(a)(2)(A);

       c.    Reasonable costs and attorneys’ fees pursuant to 15 U.S.C. §

             1692k(a)(3); and,


                                   Page 15 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 16 of 19 PageID 16




      d.      Such other relief that this Court deems just and proper.

                                COUNT II
                         VIOLATIONS OF THE CRCPA

      92.     Mr. DeJesus adopts and incorporates paragraphs 1 – 83 as if fully

stated herein.

      93.     The Defendants violated Florida Statute § 772.103(3), when they

participated in an association with Elevate Credit, doing business as Rise Credit,

through the collection of an unlawful debt – the Rise Loan.

      94.     The Defendants violated Florida Statute § 772.103(4) when they

conspired and endeavored, with Rise and FinWise, to collect an unlawful debt –

the Rise Loan – and to use any funds collected in furtherance of NCA’s ongoing

enterprise.

      95.     The Defendants took action in furtherance of this conspiracy,

including mailing a collection letter and reporting it to the nationwide CRAs as a

purported unpaid debt, damaging Mr. DeJesus’ credit and, in effect, holding his

credit report hostage until he paid the unlawful debt.

      96.     The Defendants have attempted to collect virtually-identical debts

through credit reporting, phone calls, demand letters, and threats of litigation

from hundreds, if not thousands, of other Florida residents.

           WHEREFORE, Mr. DeJesus respectfully requests this Honorable Court

enter judgment against NCA and Rempel, jointly and severally, ordering:

                                     Page 16 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 17 of 19 PageID 17




      a.    Threefold the amount of actual damages or, in the alternate, the

            statutory minimum of $200, whichever is greater, pursuant to Florida

            Statute 772.104(1);

      b.    Reasonable costs and attorneys' fees pursuant to pursuant to Florida

            Statute 772.104(1);

      c.    An injunction of Estoppel against NCA from engaging in any further

            action in violation of Florida law, pursuant to Florida Statute 772.14;

            and,

      d.    Any other relief this Court deems equitable and proper under the

            circumstances.

                                COUNT III
                         VIOLATIONS OF THE FCCPA

      97.   Mr. DeJesus adopts and incorporates paragraphs 1 – 83 as if fully

stated herein.

      98.   The Defendants violated Section 559.72(9), Florida Statutes, when

NCA attempted to collect the Rise Loan from Mr. DeJesus via multiple collection

letters mailed to him, when the Rise Loan was illegitimate and unenforceable due

to the application of interest rates in excess of 115% percent annually on the

principal amount of the loan, in violation of Section 687.071, Florida Statutes, and

NCA knew, or should have known, that the Rise Loan was unenforceable in

Florida.

                                    Page 17 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 18 of 19 PageID 18




       99.    The Defendants violated Section 559.72(9), Florida Statutes, when

NCA asserted rights which do not exist, specifically, the right to collect the Rise

Loan from Mr. DeJesus, when the loan was not legally owed pursuant to Florida

law.

       100.   NCA was in possession of the original loan documents and thus

knew, or should have known, that the loan contained an illegal interest rate in

Florida.

       101.   The above stated violations were committed pursuant to policies put

in place by Rempel and subject to his day-to-day oversight.

       102.   Rempel is therefore jointly and severally liable with NCA. See Fed.

Trade Comm'n v. Moses, 913 F.3d 297 (2d Cir. 2019).

       103.   WHEREFORE, Mr. DeJesus respectfully requests this Honorable

Court enter judgment against NCA for:

       a.     Statutory damages of $1,000.00 pursuant to Section 559.77(2), Florida

              Statutes;

       b.     Actual damages pursuant to Section 559.77(2), Florida Statutes;

       c.     Punitive damages pursuant to Section 559.77(2), Florida Statutes;

       d.     Injunctive relief preventing NCA from attempting to collect the

              alleged loan from Mr. DeJesus pursuant to Section 559.77(2), Florida

              Statutes;


                                    Page 18 of 20
Case 8:21-cv-02147-WFJ-CPT Document 1 Filed 09/09/21 Page 19 of 19 PageID 19




      e.    Reasonable costs and attorney’s fees pursuant to pursuant to Section

            559.77(2), Florida Statutes; and,

      f.    Such other relief that this Court deems just and proper.



                         DEMAND FOR JURY TRIAL

      Mr. DeJesus hereby demands a trial by jury on all issues so triable.


Respectfully submitted on September 9, 2021, by:


                                                   SERAPH LEGAL, P. A.

                                                   /s/ Thomas M. Bonan
                                                   Thomas M. Bonan Esq.
                                                   Florida Bar No.: 118103
                                                   TBonan@SeraphLegal.com
                                                   1614 N 19th Street
                                                   Tampa, Florida 33605
                                                   Tel: 813-567-1230
                                                   Fax: 855-500-0705
                                                   Counsel for Plaintiff




                          ATTACHED EXHIBIT LIST

A   Mr. DeJesus’ Experian Consumer Disclosure, Dated July 12, 2021 – The
NRA Tradeline - Excerpt




                                   Page 19 of 20
